COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              WASHINGTON DULLES INTERNATIONAL AND
               INS. CO. OF THE STATE OF PA.
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1169-14-4                                         PER CURIAM
                                                                                NOVEMBER 12, 2014
              ATIA ELYASS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Dennis Boyd Cook; Midkiff, Muncie & Ross, P.C., on brief), for
                               appellants.

                               (W. David Falcon; Chasenboscolo Injury Lawyers, on brief), for
                               appellee.


                     Washington Dulles International and Ins. Co. of the State of Pa. (collectively

              “employer”) appeal the decision of the Workers’ Compensation Commission (“commission”)

              awarding Atia Elyass (“claimant”) temporary total disability benefits from January 3 through

              January 7, 2012 and finding that employer failed to establish the doctrine of res judicata barred

              the award. On appeal, employer argues that on August 17, 2012, a deputy commissioner

              determined claimant failed to prove an injury by accident, claimant did not request review of the

              order, claimant subsequently filed an additional claim, the claim was identical to the one denied

              by the August 17, 2012 order, and the doctrine of res judicata barred further litigation of the

              claim. We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Elyass v. Washington Dulles Int’l, JCN 00000786796 (May 28, 2014). We


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-